DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 & 12 are rejected under 35 U.S.C. 102 (a)(1) & (a)(2) as being anticipated by Brandon et al (U.S. PGPub # 2012/0038357).
Regarding Independent Claim 1, Brandon teaches:
A method of inspecting polymeric material within a tire, the polymeric material including one or more elongated ferrous reinforcements, the method comprising: 

positioning an array of magnetic flux sensors near the one or more reinforcements (Fig. 1 & 2 Elements HE1 & HE2 and paragraph 0042.); 
detecting magnetic flux leakage along any of the one or more reinforcements (Fig. 2 Elements202, 204, & 230 and see paragraph 0048.); and, 
determining if the magnetic flux leakage occurs at a damaged location along the one or more reinforcements or at a reinforcement joint (Fig. 2 Elements202, 204, & 230 and see paragraph 0048 wherein changes in flux are detected. The break is in the steel reinforcement as depicted in figure 7 element 706.).
Regarding Claim 12, Brandon teaches all elements of claim 1, upon which this claim depends.
Brandon teaches prior to determining if the magnetic flux leakage occurs at a damaged location or at a reinforcement joint, the method includes: determining a threshold minimum amplitude value, a threshold width range, a threshold width symmetry range, or a threshold slope limit (Paragraph 0057 wherein a threshold minimum value is disclosed in regards to the functioning of a comparator.).


Allowable Subject Matter
Claims 2-11 & 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not anticipate alone or combine in an obvious manner to teach the claimed invention of Applicant.
Regarding Claim 2,
The method of claim 1, where the step of determining if the magnetic flux leakage occurs at a damaged location or at a reinforcement joint includes: determining whether an amplitude of the magnetic flux leakage is at or above a threshold minimum amplitude value; determining whether a width of the magnetic flux leakage is within a threshold width range; determining whether the width of each magnetic flux leakage is sufficiently symmetric by being within a threshold width symmetry range; determining whether a difference between a leading slope and a trailing slope of the magnetic flux leakage is less than a threshold slope limit; inspecting externally the tire for any visible external physical damage at the location of the magnetic flux leakage; and, determining that the magnetic flux leakage occurs at a reinforcement joint if: the amplitude is at or above the threshold minimum amplitude value; the width of the magnetic flux leakage is within the threshold width range; the width of each magnetic flux leakage is sufficiently symmetric by being within the threshold width symmetry range; SIN: - the difference between the leading slope and the trailing slope of the magnetic flux leakage is less 
Regarding Claim 3,
The method of claim 2, where the threshold minimum amplitude value is 0.03 volts.
Regarding Claim 4,
The method of claim 2, where in determining that the magnetic flux leakage is a joint, the amplitude is also less than a threshold maximum amplitude value.
Regarding Claim 5,
The method of claim 4, where the threshold maximum amplitude value is 0.2 volts.
Regarding Claim 6,
The method of claim 2, where the threshold width range is 100 to 150 sample points.
Regarding Claim 7,
The method of claim 6, where the threshold width range is 100 to 170 sample points.
Regarding Claim 8,
The method of claim 2, where the threshold width symmetry range is an acceptable difference between a leading width and a trailing width.
Regarding Claim 9,
The method of claim 8, where the acceptable difference is up to a 25 sample point difference.
Regarding Claim 10,
The method of claim 2, where the threshold slope limit is less than a 0.0005 volt difference.
Regarding Claim 11,
The method of claim 2, where the step of determining if the magnetic flux leakage occurs at a damaged location or at a reinforcement joint further includes determining whether separate occurrences of magnetic flux leakage have been detected in the step of detecting along the tire and if so whether the separate occurrences are at or below a threshold maximum occurrence value, and where in determining that the magnetic flux leakage occurs at a reinforcement joint, it is determined that the occurrences are at or below the threshold SN. - maximum occurrence value.
Regarding Claim 13,
The method of claim 12, where in determining the threshold minimum amplitude value, the threshold width range, the threshold width symmetry range, or the threshold slope limit, magnetic field responsive sensor samplings taken from one or more other tires are evaluated in conjunction with a physical inspection of the tire at the location attributed to one or more detected anomaly to correlate a specific signal characteristic with the one or more anomalies that indicate a joint and with one or more anomalies that indicate reinforcement damage.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All prior art references listed but not cited teach various individual elements of the Applicant’s claimed invention, but not the entirety of it. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025.  The examiner can normally be reached on Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHRISTOPHER P MCANDREW/Examiner, Art Unit 2858